Citation Nr: 0523412	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  94-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for  residuals of 
excision of the semilunar cartilage of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel






INTRODUCTION

The veteran served on active military service from April 1953 
to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision denied a rating in excess 
of 10 percent for postoperative residuals of excision of 
semi-lunar cartilage.

The record shows that a Board decision of October 8, 1999 
denied a rating in excess of 10 percent for postoperative 
residuals of excision of a semi-lunar cartilage, right knee, 
while granting a separate rating of 10 percent for traumatic 
arthritis of the right knee.  The veteran subsequently filed 
a Motion for Reconsideration of the Board's denial of a 
rating in excess of 10 percent for postoperative residuals of 
excision of a semi-lunar cartilage, right knee, and submitted 
additional evidence.  The Board determined that there was no 
obvious error in the Board decision of October 8, 1999, and 
the motion for reconsideration was denied.  

The veteran's claim for a rating in excess of 10 percent for 
postoperative residuals of excision of a semi-lunar 
cartilage, right knee, was subsequently reopened based upon 
additional evidence and argument he had submitted to the 
Board.  That claim was denied by a rating decision in March 
2000, giving rise to the instant appeal.

This matter was previously before the Board and denied in a 
June 2001 decision. The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In an Order dated May 2003, the Court vacated the Board's 
decision, and remanded the matter to the Board for actions 
consistent with a May 2003 Joint Motion For Remand (Joint 
Motion).  The Joint Motion observed that the Board failed to 
sufficiently articulate its reasons and bases for the finding 
that the appellant was properly notified of the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Joint Motion also observed that there was an 
unadjudicated claim for a bilateral knee condition, which the 
Board should refer to the RO.   

In November 2003, the Board remanded the claim to the RO with 
instructions to ensure that all provisions of the VCAA were 
satisfied, and to schedule a VA examination.  The Board did 
not refer the unadjudicated issue of entitlement to service 
connection for a bilateral knee condition to the RO.  

Pursuant to the May 2003 Joint Motion, the Board now refers 
the issue of entitlement to service connection for a 
bilateral knee condition to the RO.  The issue of entitlement 
to an increased evaluation for residuals of excision of the 
semilunar cartilage of the right knee is before the Board of 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
residuals of excision of the semilunar cartilage of the right 
knee results only in slight recurrent subluxation or 
instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of excision of the semilunar cartilage of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in the March 2000 rating decision on 
appeal, the January 2001 statement of the case, and a 
supplemental statement of the case (SSOC) dated in August 
2004 (after the Board's November 2003 remand).  Additionally, 
the RO sent the veteran a letter in March 2004 that explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the August 2004 
SSOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  In August 2003 
correspondence, the veteran indicated that he was submitting 
an enclosed argument and did not have anything more to 
submit.  There is no indication from the claims folder or 
allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A rating decision of March 1999 granted service-connection 
for postoperative residuals of excision of the right semi-
lunar cartilage with degenerative joint disease, and 
continued the 10 percent rating for the veteran's right knee 
disability.  A Board decision of October 8, 1999, continued 
the 10 percent rating for postoperative residuals of excision 
of the right semi-lunar cartilage with degenerative joint 
disease, and granted a separate 10 percent evaluation for 
degenerative joint disease of the right knee.  
Reconsideration of that decision was denied in February 2000 
and not appealed.  A rating decision of October 1999 
implemented the Board's October 8, 1999, decision.

As noted, in November 1999, the veteran reopened his claim 
for a rating in excess of 10 percent for postoperative 
residuals of excision of the right semi-lunar cartilage by 
submitting additional medical evidence and further argument 
with respect to that issue.

The additional medical evidence submitted included a November 
1999 report of evaluation of the veteran's knees by a private 
orthopedic surgeon. That report cited the veteran's inservice 
right knee injury and medial arthrotomy, with subsequent 
right knee pain. Examination of the knees, bilaterally, 
revealed that the veteran had full right knee extension and 
flexion to 135-140 degrees, with pain and crepitus throughout 
the range of motion, particularly at the extremes of motion. 
He had pain on patella compression, and anterior knee pain 
when walking up and down stairs. A positive Grade I laxity 
was found on anterior Drawer's testing on the right, with no 
laxity on the left, and Lachman's sign was positive on the 
right. There was no lateral or medial laxity in either knee, 
and strength was 5/5 throughout the lower extremities. A 
slight effusion was seen, bilaterally, and there was medial 
and joint line tenderness, bilaterally, worse at the medial 
joint line. X- rays revealed some medial joint line 
narrowing, bilaterally, and some early arthritis changes. The 
diagnosis was bilateral knee osteoarthrosis. The veteran 
postponed knee surgery due to recent back and prostate 
surgery, and the examining orthopedic surgeon stated that 
right knee surgery would be undertaken first due to the 
severity of that disability as compared to his left.

The report of an April 2004 VA examination provides that the 
veteran currently complained of right knee pain, present most 
of the time and aggravated by walking more than one-half mile 
and by climbing steps.  The veteran said that he had to 
ascend and descend steps one stair at a time, and did limp 
some.  

On physical examination, the veteran walked with a normal 
gait.  He was able to walk on tiptoes and heels without 
difficulty.  He could duck walk but complained of pain in the 
medial aspect of the right knee.  There was a well-healed, 
non-tender medial parapatellar surgical scar.  Range of 
motion was from zero degrees extension to 140 degrees 
flexion.  Lachman's and anterior drawer signs were 1+.  

The impression was early traumatic arthritis of the right 
knee.  The examiner commented that, comparing the current 
physical findings to those made by the veteran's private 
orthopedist in 1999 and by a VA orthopedist in 1968, there 
did not appear to have been any significant change.  The 
examiner further stated that the veteran did appear to have 
some impairment of the right knee due to pain, but there was 
no evidence of recurrent subluxation or lateral instability.  
His range of motion was normal.  He denied locking of the 
right knee but did admit to some pain and effusion.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's disability has been evaluated on the basis of 
instability.  Slight recurrent subluxation or instability of 
the knee warrants a 10 percent evaluation and moderate 
recurrent subluxation or instability of the knee is rated 20 
percent.  Diagnostic Code 5257.

The veteran's right knee disability has also been evaluated 
on the basis of traumatic arthritis.  VAOPGCPREC 23-97.  
Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Diagnostic Code 5010 (2004).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003 (2004).  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2004).  

In this regard, limitation of flexion of a knee to 45 degrees 
warrants a 10 percent evaluation, limitation of flexion of a 
knee to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the knee to 15 degrees is rated 30 
percent.  Diagnostic Code 5260.  Limitation of extension of a 
knee to 10 degrees is rated 10 percent, limitation of 
extension to 15 degrees is rated 20 percent, and limitation 
of extension to 20 degrees warrants a 30 percent evaluation.  
Diagnostic Code 5261.  Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same knee joint.  See VAOPGCPREC 9-2004. 

In addition, anklyosis of the knee at a favorable angle in 
full extension, or in slight flexion between zero and 10 
degrees, warrants a 30 percent evaluation.  Diagnostic Code 
5256 (2004).  Dislocated semilunar cartilage, with frequent 
episodes of "locking", pain and effusion into the joint 
warrants a 20 percent evaluation.  Diagnostic Code 5258 
(2004).  Symptomatic removal of semilunar cartilage warrants 
a 10 percent evaluation.  Diagnostic Code 5259 (2004).  
Impairment of the tibia and fibula, with slight knee or ankle 
disability, warrants a 10 percent evaluation.  Diagnostic 
Code 5262 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
residuals of excision of the semilunar cartilage of the right 
knee.

The evidence is negative for findings that the veteran's 
right knee disability results in more than slight recurrent 
subluxation or instability.  The November 1999 private 
examination report noted that the veteran had only positive 
Grade I laxity on anterior Drawer's testing and positive 
Lachman's sign.  There was no lateral or medial laxity.  The 
April 2004 VA examination report provides that Lachmann's and 
anterior Drawer's signs were 1+, and summarizes that there 
was no evidence of recurrent subluxation or lateral 
instability.  

The RO and the Board have considered the evaluation of the 
veteran's right knee disability under all potentially 
applicable diagnostic codes in order to determine whether 
another diagnostic code might yield a higher rating 
evaluation, including diagnostic codes 5256 (ankylosis of the 
knee), 5258 (dislocated semilunar cartilage), 5260 
(limitation of flexion of the leg), 5261 (limitation of 
extension of the leg) and 5262 (impairment of tibia and 
fibula).  As the record includes no findings or diagnosis of 
ankylosis of the knee, as required by DC 5256; no evidence of 
a dislocated semilunar cartilage as required under DC 5258; 
no demonstrated or diagnosed limitation of flexion or 
extension, as contemplated by DC 5260 and 5261; and no 
clinical evidence of impairment of tibia and fibula, as 
required by DC 5262, the Board finds that evaluation of the 
veteran's right knee disability under any of those diagnostic 
codes would not yield an evaluation in excess of the current 
10 percent rating assigned for the veteran's service 
connected right knee disability.

In addition, the maximum evaluation provided for excision of 
a semilunar cartilage, symptomatic, under DC 5259 is 10 
percent, and an evaluation in excess of the currently 
assigned 10 percent rating is not available under that 
diagnostic code.

The Board recognizes that the veteran has a scar on the knee.  
In general evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2004); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, supra.  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities. 67 Fed. Reg. 49590-49599 
(2002).  The RO has not provided the veteran either the old 
or the revised rating criteria for scars.  However, the 
veteran's scar was described in the May 2004 VA examination 
report as slightly depressed but non-tender to palpation and 
without inflammation, edema, keloid formation, or limitation 
of function.  The competent medical evidence shows that the 
veteran's scar results in no additional functional 
impairment.  38 C.F.R. § 4.118 (prior to August 30, 2002); 38 
C.F.R. § 4.118 (2004).  Thus, the RO's failure to provide the 
veteran the pertinent rating criteria is harmless error.

As the preponderance of the evidence is against the claim for 
an increased evaluation, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

An evaluation in excess of 10 percent for residuals of 
excision of the semilunar cartilage of the right knee is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


